 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 1 of 9 PageID #: 1




LEE LITIGATION GROUP, PLLC
C.K. Lee (CL 4086)
Anne Seelig (AS 3976)
148 West 24th Street, 8th Floor
New York, NY 10011
Tel.: 212-465-1188
Fax: 212-465-1181
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


SEGUNDO MALDONADO,
on behalf of himself
                                       Plaintiff,
                                                          Case No.:



                                                           COMPLAINT
       v.
                                                           Jury Trial Demanded


NORTHEAST SERVICE INTERIORS,
LLC, and FRANK CALIENDO


              Defendants.


       Plaintiff SEGUNDO MALDONADO (“Plaintiff” or “Plaintiff MALDONADO”), on

behalf of himself, by and through his undersigned attorneys, hereby files this Complaint against

Defendants NORTHEAST SERVICE INTERIORS, LLC (the “Corporate Defendant”), and FRANK

CALIENDO (the “Individual Defendant”; and, together with the Corporate Defendant,

“Defendants”) and states as follows:
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 2 of 9 PageID #: 2




                                         INTRODUCTION

       1. Plaintiff alleges, pursuant to the Fair Labor Standards Act (“FLSA”), as amended, 29

U.S.C. §§ 201 et. seq. (“FLSA”), that he is entitled to recover from Defendants: (1) unpaid

overtime, (2) unpaid regular and overtime wages due to time-shaving, (3) liquidated damages and

(4) attorneys’ fees and costs.

       2. Plaintiff further alleges that, pursuant to the New York Labor Law (“NYLL”), he is

entitled to recover from Defendants: (1) unpaid overtime, (2) unpaid regular and overtime wages

due to time-shaving, (3) unpaid spread of hours compensation, (4) statutory penalties, (5)

liquidated damages, and (6) attorneys’ fees and costs.

                                 JURISDICTION AND VENUE

       3. This Court has jurisdiction over this controversy pursuant to 29 U.S.C. §216(b), 28

U.S.C. §§ 1331, 1337, and 1343, and has supplemental jurisdiction over the state law claims of

Plaintiff pursuant to 28 U.S.C. §1367.

       4. Venue is proper in the Eastern District pursuant to 28 U.S.C. §1391.

                                            PARTIES

       5. Plaintiff MALDONADO is a resident of Essex County, New Jersey.

       6. Corporate Defendant NORTHEAST SERVICE INTERIORS, LLC is a domestic limited

liability company organized under the laws of the State of New York, with an address for service of

process at Northeast Service Interiors, LLC, 56-01 Nurge Avenue, Maspeth, New York, 11378, and a

principal place of business located at 56-01 Nurge Ave, Suite 2, Maspeth, NY 11378.

       7. At all relevant times, Corporate Defendant NORTHEAST SERVICE INTERIORS, LLC

was and is “enterprise[s] engaged in commerce” within the meaning of the FLSA, NYLL, and

regulations thereunder.
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 3 of 9 PageID #: 3




       8. Individual Defendant FRANK CALIENDO is the Principal/Owner of the Corporate

Defendant. At all relevant times, Defendant FRANK CALIENDO has exercised control over the

employment terms and conditions of Plaintiff. Defendant FRANK CALIENDO has exercised the

power and authority to (i) fire and hire, (ii) determine rate and method of pay, (iii) set employee

work schedules, and (iv) otherwise affect the quality of employment of Plaintiff. At all relevant

times, employees could complain to Defendant FRANK CALIENDO regarding any of the terms of

their employment, and Defendant FRANK CALIENDO possessed the authority to effect any

changes to the quality or terms of their employment. Defendant FRANK CALIENDO exercised

functional control over the business and financial operations of Corporate Defendant. Defendant

FRANK CALIENDO had the power and authority to supervise and control supervisors of Plaintiff,

and could reprimand employees.

       9. Plaintiff has fulfilled all conditions precedent to the institution of this action and/or

such conditions have been waived.

       10. At all relevant times, the work performed by Plaintiff was directly essential to the

business operated by Defendants.



                                   STATEMENT OF FACTS

       11. In or around March 2011, Plaintiff MALDONADO was hired by Defendants and/or

their predecessors, as applicable, to work as a Laborer at NORTHEAST SERVICE INTERIORS,

LLC. Plaintiff MALDONADO’s employment with Defendants at NORTHEAST SERVICE

INTERIORS, LLC was terminated in or around April 2015.

       12. Throughout his employment, Plaintiff MALDONADO worked six (6) days per week.

Specifically, Plaintiff worked from 7 a.m. to 5 p.m. for five (5) days per week, and from 7 a.m. to
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 4 of 9 PageID #: 4




3 p.m. for one (1) day per week, for a total of fifty-eight (58) hours per week. However, Plaintiff

always stayed five (5) to fifteen (15) minutes past his shifts every workday.

       13. From the beginning of his employment, until December 2011, Plaintiff was paid at an

hourly rate of $15. From January 2012, until the end of his employment, Plaintiff was paid at an

hourly rate of $17. Plaintiff was paid straight time rate for all hours worked, without overtime

compensation.

       14. Throughout his employment, Plaintiff was required to sign a time sheet to clock in and

clock out. The hours Plaintiff worked after each shift are off-the-clock.

       15. Throughout his employment, Plaintiff worked more than ten (10) hours for five (5)

days per week but was never paid spread of hours premium.

       16. Throughout his employment, Plaintiff was paid some of his hours worked on check,

and the rest of the hours worked in cash, at a straight time rate.

       17. Defendants failed to provide Plaintiff with proper wage notices at hiring and annually

thereafter. Plaintiff did not receive proper wage notices either upon being hired or annually since

the date of hiring in violation of the NYLL.

       18. At all relevant times, Defendants unlawfully failed to pay Plaintiff for all hours worked

each workweek, due to a policy of time-shaving, resulting in unpaid wages and unpaid overtime

compensation for hours worked over forty (40).

       19. At all relevant times, Plaintiff worked over forty (40) hours each week. Defendants

unlawfully failed to pay Plaintiff overtime compensation.

       20. At all relevant times, Plaintiff regularly worked days that exceed ten (10) hours in

length, but Defendants unlawfully failed to pay Plaintiff the spread of hours premium for workdays

that exceeded ten (10) hours in length.
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 5 of 9 PageID #: 5




       21. At all relevant times, Defendants failed to provide Plaintiff with proper wage notices,

at the beginning of employment and annually thereafter, as required by the NYLL.

       22. At all relevant times, Defendants failed to provide Plaintiff with proper wage

statements as required by the NYLL.

       23. Defendants knowingly and willfully operated their business with a policy of not paying

either the FLSA overtime rate (of time and one-half) or the New York State overtime rate (of time

and one-half) to Plaintiff, for all hours worked in excess of forty (40) each week.

       24. Defendants knowingly and willingly failed to pay Plaintiff regular and overtime wages

for all hours worked due Defendants’ time- shaving practices.

       25. Defendants knowingly and willingly failed to pay Plaintiff spread of hours premium.

       26. Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements, as required under the NYLL.

       27. Defendants knowingly and willfully operated their business with a policy of not

providing proper wage notices to employees, at the beginning of employment and at dates of all

wage changes thereafter, pursuant to the requirements of the NYLL.

       28. Plaintiff retained Lee Litigation Group, PLLC to represent Plaintiff in this litigation

and has agreed to pay the firm a reasonable fee for its services.

                                   STATEMENT OF CLAIM

                                            COUNT I

                 VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

       29. Plaintiff realleges and reavers Paragraphs 1 through 28 of this Complaint as if fully set

forth herein.
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 6 of 9 PageID #: 6




       30. At all relevant times, Defendants were and continue to be employers engaged in

interstate commerce and/or the production of goods for commerce within the meaning of the

FLSA, 29 U.S.C. §§ 206(a) and 207(a). Further, Plaintiffs is a covered individual within the

meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

       31. At all relevant times, Defendants employed Plaintiff within the meaning of the FLSA.

       32. At all relevant times, Defendants had gross annual revenues in excess of $500,000.

       33. At all relevant times, the Defendants had a policy and practice of refusing to pay

overtime compensation at the statutory rate of time and one-half to Plaintiff for his hours worked

in excess of forty (40) per workweek.

       34. Defendants failed to compensate Plaintiff all hours worked due to time-shaving,

including hours worked in excess of forty (40) each week.

       35. Records, if any, concerning the number of hours worked by Plaintiff, and the actual

compensation paid to Plaintiff should be in the possession and custody of Defendants. Plaintiff

intends to obtain these records by appropriate discovery proceedings to be taken promptly in this

case and, if necessary, will then seek leave of Court to amend this Complaint to set forth the precise

amount due.

       36. Defendants failed to properly disclose or apprise Plaintiff of his rights under the FLSA.

       37. Plaintiff is entitled to an award of his reasonable attorneys’ fees and costs pursuant to

29 U.S.C. § 216(b).



                                            COUNT II

                      VIOLATIONS OF THE NEW YORK LABOR LAW
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 7 of 9 PageID #: 7




       38. Plaintiff realleges and reavers Paragraphs 1 through 37 of this Complaint as if fully set

forth herein.

       39. At all relevant times, Plaintiff was employed by Defendants within the meaning of the

NYLL §§ 2 and 651.

       40. Defendants willfully violated the rights of Plaintiff by failing to pay Plaintiff the proper

overtime compensation at rates not less than one and one-half times the regular rate of pay for each

hour worked in excess of forty (40) hours each workweek.

       41. Defendants willfully violated the rights of Plaintiff, by practicing a policy of time-

shaving, in violation of the NYLL.

       42. Defendants willfully violated the rights of Plaintiff, by failing to pay Plaintiff spread

of hours premium when he worked shifts exceeding ten (10) hours in duration.

       43. Defendants knowingly and willfully operated their business with a policy of not

providing proper wage statements to Plaintiff, as required by the NYLL. Defendants are required

to provide accurate and proper information on wage statements issued to employees in accordance

with the NYLL.

       44. Defendants knowingly and willfully operated their business with a policy of not

providing Plaintiff with proper wage notices, at date of hiring and at dates of all wage changes

thereafter, in violation of the NYLL.

       45. Due to the Defendants’ NYLL violations, Plaintiff is entitled to recover from

Defendants their unpaid wages, including overtime, unpaid spread of hours premium, reasonable

attorneys’ fees, liquidated damages, statutory penalties and costs and disbursements of the action,

pursuant to the NYLL.
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 8 of 9 PageID #: 8




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff on behalf of himself, respectfully requests that this Court grant

the following relief:

       a. A declaratory judgment that the practices complained of herein are unlawful under the

           FLSA and the NYLL;

       b. An injunction against Defendants and their officers, agents, successors, employees,

           representatives and any and all persons acting in concert with them as provided by law,

           from engaging in each of the unlawful practices, policies and patterns set forth herein;

       c. An award of unpaid overtime compensation resulting from Defendants’ policy and

           practice of refusing to pay overtime compensation at the statutory rate of time and one-

           half to Plaintiff for his hours worked in excess of forty (40) per workweek, which is

           due under the FLSA and the NYLL;

       d. An award of unpaid regular and overtime compensation resulting from Defendants’

           policy of time-shaving, and which is due under the FLSA and the NYLL;

       e. An award of unpaid spread of hours premium due under the NYLL;

       f. An award of statutory penalties as a result of Defendants’ failure to comply with the

           NYLL wage notice and wage statement requirements;

       g. An award of liquidated and/or punitive damages as a result of Defendants’ willful

           failure to pay regular and overtime compensation pursuant to the FLSA and NYLL;

       h. An award of costs and expenses of this action together with reasonable attorneys’ and

           expert fees and statutory penalties;

       i. Such other and further relief as this Court deems just and proper.
 Case 1:21-cv-00190-CBA-PK Document 1 Filed 01/13/21 Page 9 of 9 PageID #: 9




                                           JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands trial by

jury on all issues so triable as of right by jury.



Dated: January 13, 2021


                                                 Respectfully submitted,

                                        By:      /s/ C.K. Lee
                                                 C.K. Lee, Esq.

                                                 LEE LITIGATION GROUP, PLLC
                                                 C.K. Lee (CL 4086)
                                                 Anne Seelig (AS 3976)
                                                 148 West 24th Street, 8th Floor
                                                 New York, NY 10011
                                                 Tel.: 212-465-1188
                                                 Fax: 212-465-1181
                                                 Attorneys for Plaintiff
